i          i        i                                                              i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00205-CR

                                             Richard BURNS,
                                                Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2006-CR-7717
                            Honorable Bert Richardson, Judge Presiding

Opinion by:       Catherine Stone, Justice

Sitting:          Catherine Stone, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 10, 2008

AFFIRMED

           Richard Burns pleaded nolo contendere to the felony offense of enhanced assault and was

placed on community supervision for a term of eight years. The State filed a motion to revoke

Burns’s community supervision, alleging Burns had violated the terms of his supervision by using

a controlled substance (cocaine) on March 10, 2008. After a hearing on the State’s motion, the trial

court revoked Burns’s community supervision. The trial court subsequently sentenced Burns to a

term of eight years imprisonment. We affirm.
                                                                                       04-08-00205-CR

        Burns’s court-appointed appellate attorney filed a brief containing a professional evaluation

of the record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that

the appeal is frivolous and without merit. Counsel provided Burns with a copy of the brief and

informed him of his right to review the record and file his own brief. See Nichols v. State,

954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177

n.1 (Tex. App.—San Antonio 1996, no pet.). Burns did not file a pro se brief.

        After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is therefore affirmed. Furthermore, we grant appellate

counsel’s motion to withdraw. Nichols v. State, 954 S.W.2d at 86; Bruns 924 S.W.2d at 177 n.1.

No substitute counsel will be appointed. Should Burns wish to seek further review of this case by

the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or file a pro se petition for discretionary review. Any petition for discretionary

review must be filed within thirty days from the date of either this opinion or the last timely motion

for rehearing that was overruled by this court. See TEX . R. APP . P. 68.2. Any petition for

discretionary review must be filed with this court, after which it will be forwarded to the Texas Court

of Criminal Appeals. See TEX . R. APP . P. 68.3; 68.7. Any petition for discretionary review should

comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX . R.

APP . P. 68.4.



                                                        Catherine Stone, Justice



DO NOT PUBLISH



                                                  -2-